Cite as: 595 U. S. ____ (2021)              1

                   Statement of SOTOMAYOR, J.

SUPREME COURT OF THE UNITED STATES
   GREGORY V. TUCKER v. CITY OF SHREVEPORT,
               LOUISIANA, ET AL.
   ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED
    STATES COURT OF APPEALS FOR THE FIFTH CIRCUIT
              No. 21–569.   Decided December 6, 2021

   The motion of Cato Institute for leave to file a brief as
amicus curiae is granted. The petition for a writ of certio-
rari is denied.
   Statement of JUSTICE SOTOMAYOR, respecting the denial
of certiorari.
   While this case does not meet our traditional criteria for
certiorari, I write to note that the Fifth Circuit’s reversal of
the District Court’s detailed order denying qualified im-
munity appears highly questionable for the reasons set
forth by Judge Higginson’s thorough dissenting opinion.
998 F. 3d 165, 185–187 (2021).